
	
		IV
		112th CONGRESS
		1st Session
		S. CON. RES. 4
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 27, 2011
			Referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans' Affairs, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that an
		  appropriate site on Chaplains Hill in Arlington National Cemetery should be
		  provided for a memorial marker to honor the memory of the Jewish chaplains who
		  died while on active duty in the Armed Forces of the United
		  States.
	
	
		Whereas
			 13 Jewish chaplains have died while on active duty in the Armed Forces of the
			 United States;
		Whereas
			 Army Chaplain Rabbi Alexander Goode died on February 3, 1943, when the USS
			 Dorchester was sunk by German torpedoes off the coast of Greenland;
		Whereas
			 Chaplain Goode received the Four Chaplains’ Medal for Heroism and the
			 Distinguished Service Cross for his heroic efforts to save the lives of those
			 onboard the Dorchester;
		Whereas
			 Army Chaplain Rabbi Irving Tepper was killed in action in France on August 13,
			 1944;
		Whereas
			 Chaplain Tepper also saw combat in Morocco, Tunisia, and Sicily while attached
			 to an infantry combat team in the Ninth Division;
		Whereas
			 Army Chaplain Rabbi Louis Werfel died on December 24, 1944, at the young age of
			 27, in a plane crash while en route to conduct Chanukah services;
		Whereas
			 Chaplain Werfel was known as ‘‘The Flying Rabbi’’ because his duties required
			 traveling great distances by plane to serve Army personnel of Jewish faith at
			 outlying posts;
		Whereas
			 Army Chaplain Rabbi Meir Engel died at the Naval Hospital in Saigon on December
			 16, 1964, after faithfully serving his country during World War II, the Korean
			 War, and the Vietnam War;
		Whereas
			 Army Chaplain Rabbi Morton Singer died on December 17, 1968, in a plane crash
			 while on a mission in Vietnam to conduct Chanukah services;
		Whereas
			 Army Chaplain Rabbi Herman Rosen died in service of his faith and his country
			 on June 18, 1943;
		Whereas
			 Chaplain Rabbi Herman Rosen's son, Air Force Chaplain Solomon Rosen, also died
			 in service of his faith and his country, on November 2, 1948;
		Whereas
			 Army Chaplain Rabbi Nachman Arnoff died in service of his faith and his country
			 on May 9, 1946;
		Whereas
			 Army Chaplain Rabbi Frank Goldenberg died in service of his faith and his
			 country on May 22, 1946;
		Whereas
			 Army Chaplain Rabbi Henry Goody died in service of his faith and his country on
			 October 19, 1943;
		Whereas
			 Army Chaplain Rabbi Samuel Hurwitz died in service of his faith and his country
			 December 9, 1943;
		Whereas
			 Air Force Chaplain Rabbi Samuel Rosen died in service of his faith and his
			 country on May 13, 1955;
		Whereas
			 Air Force Chaplain Rabbi David Sobel died in service of his faith and his
			 country on March 7, 1974;
		Whereas
			 Chaplains Hill in Arlington National Cemetery memorializes the names of 242
			 chaplains who perished while on active duty in the Armed Forces of the United
			 States; and
		Whereas
			 none of the 13 Jewish chaplains who have died while on active duty are
			 memorialized on Chaplains Hill: Now, therefore, be it
		
	
		That it is the sense of Congress that an
			 appropriate site on Chaplains Hill in Arlington National Cemetery should be
			 provided for a memorial marker, to be paid for with private funds, to honor the
			 memory of the Jewish chaplains who died while on active duty in the Armed
			 Forces of the United States, so long as the Secretary of the Army has exclusive
			 authority to approve the design and site of the memorial marker and that, in
			 order to preserve, protect, and maintain the limited amount of space available
			 at Arlington National Cemetery and ensure that future proposals for
			 commemorative works are appropriately designed, constructed, and located and
			 reflect a consensus of the lasting national significance of the subjects
			 involved, the President of the United States, as Commander in Chief, should
			 establish an Arlington National Cemetery Memorial Advisory Commission and
			 procedures for the evaluation and approval of new monuments and memorials
			 comparable to those in chapter 89 of title 40, United States Code (commonly
			 referred to as the Commemorative Works Act).
		
	
		
			Passed the Senate
			 May 26, 2011.
			Nancy Erickson,
			Secretary
		
	
